Citation Nr: 1123830	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1971 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Board notes that the Veteran was last afforded a VA psychiatric examination in September 2003.  Since that time, the Veteran has claimed entitlement to SMC and has been provided several VA Aid and Attendance examinations; however, he has not had a comprehensive psychiatric evaluation in quite some time.

In a February 2007 report of telephone conversation between the Veteran's former VA Medical Center mental health treatment provider and his current VA Medical Center mental health treatment provider, it was reported that the Veteran's service-connected dysthymic disorder can have a negative impact on the Veteran's cognitive functioning.  Additionally, it was reported that the Veteran's dysthymic disorder caused the Veteran to isolate himself and not take care of his basic activities of daily living, such as eating and grooming.  Lastly, it was reported that while both his mood and cognitive functioning improved with social support and structure, without those things his mood and cognitive functioning would likely decline.  

The Board notes that the Veteran's most recent VA aid and attendance examination failed to address the effect of the Veteran's service-connected dysthymic disorder on his life.  

Therefore, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the current level of severity of all impairment resulting from his service-connected dysthymic disorder, to include whether the dysthymic disorder alone is severe enough to warrant the regular aid and attendance of another person.

Additionally, current treatment notes should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA psychiatric examination by a physician or a psychologist with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected dysthymic disorder.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected dysthymic disorder is sufficient by itself to render him so helpless as to require the aid and attendance of another person on a regular basis.  The effects of the Veteran's Binswanger's disease cannot be considered for the purposes of this opinion.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

